Citation Nr: 1106265	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  05-09 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to in-service exposure to herbicides.

2.  Entitlement to service connection for a respiratory disorder, 
to include as secondary to in-service exposure to herbicides.

3.  Entitlement to service connection for a liver disorder, to 
include as secondary to in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1969 and from January 1973 to July 1973.  He was awarded the 
Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Veteran testified before a Decision Review Officer at a May 
2005 hearing at the RO.  A transcript of that hearing has been 
associated with the claims folder.  

In September 2009, the Board reopened the previously denied claim 
for service connection for a skin disorder and remanded the de 
novo claim (for service connection for a skin disorder), as well 
as the claims for service connection for respiratory and liver 
disorders for additional development.  The case returns to the 
Board now for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.

REMAND

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
September 2009, the Board remanded this case for additional 
evidentiary development.  In particular, the Board requested an 
appropriate VA examination and medical opinion on the question of 
whether the Veteran's skin, respiratory or liver disorders were 
at least as likely as not related to his service, to include his 
conceded in-service exposure to herbicides.  

Pursuant to the Board's request, the Veteran was seen for a 
February 2010 VA examination, which provided an opinion.  That 
opinion, however, omitted any consideration of herbicide exposure 
as a possible cause of the Veteran's disabilities, despite the 
fact that this is the crux of the Veteran's case.  As the opinion 
did not address the theory identified in the Board remand, the 
Board finds that the February 2010 opinion is not compliant with 
the prior remand instruction.  The Board must remand the 
Veteran's appeal for compliance with the September 2009 remand.  
See Stegall.  As the Veteran has been fully examined clinically 
and has had the opportunity to provide an account of his service 
and his disabilities, the Board remands only for an adequate 
opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
returned to the examiner who provided the 
February 2010 examination, if possible.  The 
examiner should fully review the Veteran's 
claims file (including all service treatment 
records) and should note in the report that 
such review was completed.

The examiner should then express an opinion 
as to whether it is at least as likely as not 
(e.g., a 50% probability or greater) that the 
Veteran's diagnosed skin, respiratory and 
liver disorders are related to service, to 
include his conceded exposure to herbicides 
while serving in Vietnam.  

If the February 2010 examiner is unavailable, 
the Veteran should be provided a new 
examination that fully complies with these 
instructions.

2.  Then, the RO should readjudicate the 
claims remaining on appeal.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals 


(CONTINUED ON NEXT PAGE)
for Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


